Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  The cellular neural networks (CNN) is introduced twice and the language is then reparative to every element of the engine.  Also claim 3, 12 and 17 have the limitation “a subset of filter coefficients” repeating, clarification or changing of the language is needed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Power (US 2020/0089506) in view of Gibson (US 2017/0323196).
As per claims 1, 12 and 16 (note: claims 12 is repetitive as it claims the processing engine twice and calling it “second” therefore there is extra language that needs to be clarified and claim 16 claims a single processing engine) Power teaches, an integrated circuit comprising: at least one input/output data bus (Power, fig.1 showing input and then output channels on the right); a plurality of cellular neural networks (CNN) processing engines operatively coupled to the at least one input/output data bus (Power, ¶[0190] “From the foregoing, it will be appreciated that example systems, methods, apparatus, and articles of manufacture have been disclosed that improve convolution efficiency of convolution neural networks. Examples disclosed herein accelerate convolution operations by input channels with a plurality of filters to generate a plurality of output locations of output channels substantially in parallel and/or otherwise substantially simultaneously. Examples disclosed herein provide enhanced convolution efficiencies by configuring storage instances for input image data and filter coefficients based on at least one of a mode of operation or a convolution arrangement.” The different channels represent the CNN networks, convolutional neural networks are going to represent cellular neural networks as there is convolution in applicants claims and disclosure, meaning each layer/channel would represent one of these engines at any given time, since each channel would have its own processing dedicated as such ), the plurality of CNN processing engines being coupled to form a loop circuit ( Power, fig.13 represents a loop circuit since all can connect with one another), each CNN processing engine comprising: 
a CNN processing block comprising multiple convolution layers and configured to perform multiple convolution operations over an image at respective pixel locations of the image (Power, ¶[0035] “FIG. 1 corresponds to an example input image (e.g., a photograph, a video frame, etc.) 106 represented by pixel values stored in multidimensional matrices.” And ¶[0034] “Additionally, the example CNN accelerator can implement overlapping pooling (e.g., maximum pooling, average pooling, etc.) operations.” Represents CNN processing block comprising multiple convolution layers and compute operations respective pixel locations of the image  ) by using filter coefficients for each of the multiple convolution operations (Power,  ¶[0132] “In some examples, the convolution engine 1308 performs convolution by obtaining image data (e.g., activation values, pixel values, etc.) associated with an input image (e.g., the input image 106 of FIG. 1), convolving the image data with filter coefficients associated with image features of interest to be detected in the input image, and generating outputs associated with the overlap of the image data with the filter coefficients.” Filter coefficients are used for convolution operations as disclosed), wherein the filter coefficients comprise multiple subsets of filter coefficients each subset for a respective convolution layer of the CNN processing block (Power,  ¶[0132] “and generating outputs associated with the overlap of the image data with the filter coefficients. In such examples, the model selector 1306 configures the data store 506, the coefficient store 508, the DPE array 512, etc., of FIG. 5 based on a convolution arrangement.” The subsets are no overlapping and overlapping  ); a first set of memory buffer operatively coupled to the CNN processing block and configured to store imagery data representing the image (Power, ¶[0055] “the data store 506 and/or the coefficient store 508 by organizing the data store 506 and/or the coefficient store 508 into one or more random access memory (RAM) (e.g., static RAM (SRAM), dynamic RAM (DRAM), etc.) blocks” memory blocks here represent memory buffers for the CNN processing block, and stores data in which is image data ); and a second set of memory buffer operatively coupled to the CNN processing block and configured to store one or more subsets of the multiple subsets of filter coefficients to be fed into the CNN processing block (Power, fig.5 Output buffer represents second set of memory buffers in combination of coefficient store 508, the memory is in multiple blocks), wherein at least one of the second set of memory buffers corresponds to a subset of filter coefficients for a first convolution layer of the CNN processing block (Power, fig.5 coefficient store and ¶[0054] “the controller 502 can instruct the DMA controller 504 to retrieve the input data 202 and the coefficient data associated with the filters 204 of FIG. 2 from an example main memory 516.” Multiple layers with subsets as shown and storing in this memory ) and stores a reference location to a subset of filter coefficients for a second convolution layer of the CNN processing block (Power, fig.2 “Locations per line” represents store a reference location), wherein the subsets of filter coefficients for the first and second convolution layers of the CNN processing block are duplicate (Power, ¶[0028] “In some examples, a CNN has a plurality of convolution and pooling layer pairs that output to one or more fully-connected layers. In some examples, a CNN can include 20 layers, 30 layers, etc.” the pairs of layers would represent duplicate ). 

Power does not clearly teach, however Gibson teaches, first and second set of memory buffers operatively coupled to the CNN processing block and configured to store imagery data representing the image (Gibson, fig.2 showing 235a-n… buffers and they are stored here for further processing ).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Power with Gibson’s ability to have multiple memories or buffers, power has multiple channels and this would be combining them inside of output buffer and data store 506. 
The motivation would have been to improve reliability and speed of the system by having shown multiple buffers. 

As per claim 2, Power in view of Gibson teaches, teaches, the integrated circuit of claim 1 further comprises a controller configured to cause the CNN processing blocks of the plurality of CNN processing engines to simultaneously perform the multiple convolution operations (Power, fig.5 controller 502 would control things simultaneously). 

As per claim 5, Power in view of Gibson teaches, the integrated circuit of claim 2, wherein the input/output data bus is configured to, for a convolution operation of the multiple convolution operations (Power, fig.5 500 acts as input/output data bus, and multiple convolution operations are being performed as seen in 510 a MUX represent multiple operations), provide a corresponding portion of the imagery data to the first set of memory buffers and to provide a corresponding portion of the filter coefficients to the second set of memory buffers (Gibson, fig.7b since the data is in subgroups, then each first buffer would contain imagery data, and a second set filter coefficients to the second set of memory buffers. Also 240s can also be considered the buffers as well, since there are no details in the claim language, and getting 230 from coefficient buffer, would represent the second buffers). 

As per claim 6, Power in view of Gibson teaches, the integrated circuit of claim 5 further comprising a clock-skew circuit in the loop circuit, wherein the clock-skew circuit further comprises a plurality of D flip-flops (Power, ¶[0079] “The high signal for the example comparator output 632 enables an example flip-flop 634 to generate an example logic output (Y_FF) 636 of 1 (e.g., a binary value corresponding to a high signal).”   ). 

As per claim 7, Power in view of Gibson teaches, the integrated circuit of claim 6 further comprising a plurality of multiplexers each coupled to a CNN processing block of a respective CNN processing engine of the plurality of CNN processing engines (Gibson, fig.2 muxes after 235a). 

As per claim 8, Power in view of Gibson teaches, the integrated circuit of claim 7, wherein the clock-skew circuit and the multiplexer coupled to the CNN processing block are configured to feed the corresponding portion of the imagery data into the CNN processing block of said each of the plurality of CNN processing engines in a first clock cycle to be processed in a first neighbor CNN processing engine in a next clock cycle (Power, ¶[0116] “For example, during a first clock cycle, the connection multiplexer 510 selects a first two of the data lines 1106 of each of the blocks 1102 corresponding to the first input channel and outputs the plurality of the data lines 1106 to respective ones of the DPEs 520 of FIG. 1.” And second clock cycle “In such examples, during a second clock cycle, the connection multiplexer 510 can select the next two data lines 1106 of each of the 16 blocks 1102 corresponding to the second input channel and output the plurality of the data lines 1106 to respective ones of the DPEs 520 for processing.”  ). 

As per claim 10, Power in view of Gibson teaches, the integrated circuit of claim 2, wherein the controller is configured to: cause the integrated circuit to perform at least a portion of an artificial intelligence (AI) task to generate an AI task result based on outputs from the multiple convolution operations of the CNN processing blocks of one or more of the CNN processing engines; and output the AI task result ( Power,  ¶[0025] “Advanced image processing or computer vision algorithms can employ a convolutional neural network (CNN, or ConvNet).” Neural networks are artificial intelligence ). 

As per claim 11, Power in view of Gibson teaches, the integrated circuit of claim 1, wherein the first set of memory buffers includes nine buffers respectively configured to contain central portion of the image four edge portions respectively containing an edge region of the image, and four corner portions respectively containing a corner of the image  (Gibson, fig.2 these can be any number of buffers in 235a to 235n and how they are distributed is a design choice).

As per claim 13, Power and Gibson teaches, the integrated circuit of claim 12 further comprises a controller configured to cause the CNN processing blocks of the first and second plurality of CNN processing engines to simultaneously perform the multiple convolution operations (Power, fig.5 most processing is done in parallel and with different channels therefore multiple processing at the same time   ). 
Allowable Subject Matter
Claims 3-4, 9, 14-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art to these dependent claims is Gibson, however the details on the subsets and duplicate indicators as in claim 3 as claimed are not found in Gibson or any other references relied upon referenced above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/